         Case 20-35474 Document 18 Filed in TXSB on 11/13/20 Page 1 of 3




                      IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION                                                         ENTERED
                                                                                                          11/13/2020
In re                                                 §
                                                      §                                      No. 20-35474
EAGLE PCO LLC, et al.1                                §                                        Chapter 11
                                                      §                              Jointly Administered
                                  Debtor.             §


        ORDER (A) AUTHORZING PAYMENT OF PRE-PETITION WAGES, PAYROLL
          TAXES, CERTAIN EMPLOYEE BENEFITS, AND RELATED EXPENSES AND
         (B) DIRECTING BANKS TO HONOR RELATED PRE-PETITION TRANSFERS


        On this day the Court considered Debtor’s Emergency Motion for Order (a) Authorizing

Payment of Pre-Petition Wages, Payroll Taxes, Certain Employee Benefits, and Related Expenses,

and (b) Directing Banks to Honor Related Pre-Petition Transfers. (ECF no. 4). After reading the

Motion and any response on file, as well as hearing the testimony of the Debtor’s CFO, Jennifer

Black, the Court finds that the relief sought in regards to all employees who have continued to work

for the Debtor after the filing of this bankruptcy proceeding involve necessary payments in the or-

dinary course of business. Thus, the relief sought is in the best interests of the Estate, the creditors,

and other parties in interest.

        IT IS THEREFORE ORDERED THAT:

        1. With the exception of pre-petition wages due to Jonathan E. Rando (SSN xxx-
            xx-2078/EE no. xxx5392), the Debtor is authorized, but not directed, to pay all
            Employee Obligations that have accrued by virtue of the services rendered by
            its Employees prior to the Petition Date. The Employee Obligations that the
            Debtor is authorized to pay are described in the Motion and include, without


1
 The Debtors in these Chapter 11 cases are: (a) Eagle PCO LLC (No. 20-35474) and (b) Eagle Pressure Control LLC
(No. 20-35475).



                                                  Page 1 of 3
 Case 20-35474 Document 18 Filed in TXSB on 11/13/20 Page 2 of 3




   limitation, (i) wages, salaries, other compensations and reimbursements;
   (ii) payroll taxes; (iii) vacation and holiday programs; (iv) qualified 401(k) plan
   obligations; (v) health and welfare benefits; (vi) life, disability and accident in-
   surance; and (vii) other benefits.

2. As to wages due to Jonathan E. Rando, the Debtor shall pay Employee Obliga-
   tions that accrued post-petition. Pre-petition Employee Obligations shall be
   paid only under a confirmed plan, or as otherwise directed by the Court, after
   the allowance of a claim.

3. The Debtor is authorized, but not directed, to pay any cost or penalty incurred
   by its Employees in the event that a check issued by the Debtor for payment of
   the Employee Obligations is inadvertently not honored because of the filing of
   the Debtor’s bankruptcy case.

4. The Debtor is authorized, but not directed, to make payments to applicable third
   parties in connection with the Employee Obligations in accordance with the
   Debtor’s ordinary course of business and stated policies, as set forth in the Mo-
   tion.

5. Subject to the availability of funds, all applicable banks and other financial insti-
   tutions are directed to receive, process, honor, and pay any and all checks, drafts
   and transfer requests evidencing Employee Obligations under this Order, re-
   gardless of whether they are drawn prior to the Petition Date or subsequent to
   the Petition Date.

6. Banks and other financial institutions that process, honor, and pay any and all
   checks on account of Employee Obligations may rely on the representation of
   the Debtor as to which checks are issued and authorized to be paid in accordance
   with this Order without any duty of further inquiry and without liability for fol-
   lowing the Debtor’s instructions.

7. The Debtor is authorized, but not directed, to issue post-petition checks, or to
   eﬀect post-petition fund transfer requests, in replacement of any checks or fund
   transfer requests that are dishonored as a consequence of these chapter 11 cases
   with respect to the Employee Obligations.


                                        Page 2 of 3
      Case 20-35474 Document 18 Filed in TXSB on 11/13/20 Page 3 of 3




     8. Neither this Order, nor the Debtor’s payment of any amounts authorized by this
        Order, shall (i) result in any assumption of any executory contract by the Debt-
        ors; (ii) result in a commitment to continue any plan, program, or policy of the
        Debtors; or (iii) impose any administrative, pre-petition, or post-petition liabil-
        ities upon the Debtors.

     9. Notwithstanding anything herein to the contrary, the Debtor shall not be au-
        thorized to make any payments or disbursements under this Order if such pay-
        ments or disbursements are inconsistent with any order entered by this Court
        regarding the use of cash collateral.

    10. Nothing in this Order shall be deemed to authorize the payment of any amounts
        in satisfaction of bonus or severance obligations, including without limitation
        any obligations subject to 11 U.S.C. § 503(c).

    11. The requirements set forth in Fed. R. Bankr. P. 6003(b) are satisfied by the con-
        tents of the Motion or are otherwise deemed waived.

    12. To the extent the fourteen day stay of under Fed. R. Bankr. P. 6004(h) may be
        construed to apply to the subject matter of this Order, such stay is hereby
        waived.

    13. Notwithstanding any provision in the Federal Rules of Bankruptcy Procedure to
        the contrary, this Order shall be immediately eﬀective and enforceable upon en-
        try.

     SIGNED this _____ day of November 2020.
November 13, 2020


                                                        _____________________________
                                                        Eduardo V. Rodriguez
                                                        United States Bankruptcy Judge




                                          Page 3 of 3
